Title: To Thomas Jefferson from John Peter Van Ness, 3 January 1805
From: Van Ness, John Peter
To: Jefferson, Thomas


                  
                     
                     To Thomas Jefferson Esqr.President of the U. States,
                     Washington Jany. 3d. 1805—
                  
                  the petition of the subscribers
                  Humbly states
                  That Robert W. Peacock, as your petitioners are informed, is apprehended and confined in the goal of this City upon a charge of Forgery, which may possibly be substantiated against him:—That your petitioners are advised that the Wife of the prisoner is a woman of merit, and of very respectable connexions in the state of virginia;—that she is together with her two helpless, innocent, little children, plunged by the alleged misconduct of her Husband, into distress and wretchedness; and that she wishes to retire from the Country with her said husband before a trial is had in the case:—That your petitioners are informed that you possess the power of ordering the said prosecution to be discontinued—Your petitioners therefore pray that you will be pleased to exercise the said power upon the express condition that the prisoner shall leave the Country within such period as to you shall seem meet, and as you may specify.—
                  And your petitioners will ever pray
                  
                     John P. Van Ness
                     
                     
                        and 153 other signatures
                     
                  
                  
               